 Exhibit 10.1 

 

 

 

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

dated as of September 26th, 2016

 

among

 

NXChain, Inc.

 

and

 

lxccoin ltd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT, dated as of September 15, 2016, is by and among
LXCCOIN, LTD., a United Kingdom company (“Seller”), and NXCHAIN, INC., a United
States, Delaware corporation (“Buyer”).

 

P R E M I S E S:

 

WHEREAS, Seller develops and provides various digital-currency software, apps,
computer code, related services and products, all of which in whole or in parts,
can be used to facilitate smartphone commerce, micro-payments, cross-border
trade, hybrid-payment systems, new-to-old banking exchanges and peer-to-peer
lending (the “Business”).

  

WHEREAS, Buyer is building its own digital-currency payment processing platform
to facilitate smartphone commerce, micro-payments and payment exchanges and
desires to buy from Seller certain assets that will be used or useful in the
operation of its contemplated payment processing business upon the terms and
subject to the conditions hereinafter set forth.

 

A G R E E M E N T S:

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein,
intending to be legally bound hereby, the parties hereto agree as follows:

 

I.

 

DEFINED TERMS

 

1.1          Defined Terms. The following terms shall have the following
meanings in this Agreement:

 

“Asset Purchase Proposal” means any proposal for an acquisition of assets
currently owned by Seller.

 

“Affiliate” means any specified Person or Entity which, directly or indirectly,
owns or controls the Assets to be acquired by Buyer.

 

“Assets” means Seller’s interest in the Assets to be acquired that are owned,
leased or licensed on the Closing Date by Seller, including, but not limited to,
those items described in Section 2.1,

 

“Chose in Action” means a right to receive or recover property, debt or damages
on a cause of action, whether pending or not and whether arising in contract,
tort or otherwise. The term shall include, but not be limited to, rights to
judgments, settlements and proceeds from judgments or settlements.

 



 2 

 

 

“Closing” means the consummation of the transactions contemplated by this
Agreement in accordance with the provisions of VIII hereof.

 

“Confidential Information” shall mean (a) all of Seller’s or Buyer’s technical,
commercial, marketing, strategic, business or other information, data, plans and
material of the kind either identified as confidential or proprietary or which a
reasonable person would recognize to be confidential or proprietary, either from
its nature or the manner of its disclosure, or which has not entered the public
domain and (b) the terms and provisions of this Agreement and any other material
information relating to this Agreement or the transactions contemplated
hereunder.

 

“Consents” means the consents of any and all parties necessary to consummate the
transactions contemplated hereby.

 

“Contracts” means all agreements, whether written or oral (including any
amendments and other modifications thereto), to which Seller or any of its
Subsidiaries is a party or is bound by, related to the Assets to be acquired by
Buyer.

 

“Database” means any compilation of Proprietary Information or any other data or
information that can be electronically searched, organized or otherwise
manipulated using Software.

 

“Encumbrance” means any lien, mortgage, pledge, claim, security interest,
imperfection in title or other third party right or interest of any kind
whatsoever, including without limitation any liability for Taxes, or restrictive
agreement, conditional sales agreement, option, encumbrance or charge of any
kind whatsoever.

 

“Incidental Intellectual Property” means (i) Licensed Intellectual Property
consisting of Non-Exclusively licensed software and computer code, (ii) Licensed
Intellectual Property consisting of Exclusively licensed software and computer
code, (iii) Owned Intellectual Property consisting of computer and software code
and registered and unregistered copyrights, trademarks, service marks and source
identifiers, and (iv) Websites or Proprietary Information describing or used in
the development or maintenance of the software or computer code, trademarks and
service marks and websites used with the Assets to be acquired.

 

“Intellectual Property” means all intellectual property which is recognized
under the law of any jurisdiction anywhere in the world, whether under common
law, by statute or otherwise, as well as any intellectual property included in
or covered by an Intellectual Property Registration, including, but not limited
to, intellectual property arising out of the following:

 

(a)    United States Letters Patent and patents granted in any other
jurisdiction anywhere in the world, reissues, divisions, continuations,
continuations-in-part, reexaminations, renewals and substitutes thereof, foreign
counterparts of the foregoing, term restorations or other extensions of the term
of any issued or granted patents anywhere in the world and extensions of the
monopoly right covering a product or service previously covered by any issued or
granted patent anywhere in the world for the limited purpose of extending the
holder’s exclusive right to make, use or sell a particular product or service
covered by such patent (such as supplemental protection certificates or the
like);

 



 3 

 

 

(b)    trade names, trademarks, service names, service marks, product names,
brands, logos and other distinctive identifications that can be used in
commerce, whether in connection with products or services, and the goodwill
associated with any of the foregoing;

 

(c)     original works of authorship, derivative works and other copyrightable
works of any nature, and fixations of any of the foregoing;

 

(d)    Software, Databases and fixations thereof;

 

(e)     uniform resource locators, website addresses, domain names, website
content and all fixations thereof;

 

(f)     trade secret rights in all Proprietary Information; and

 

(g)    any other intangible property similar to any of the above associated with
the Assets to be acquired by Buyer from Seller.

 

“Intellectual Property Registration” means an application (including provisional
applications), certificate, filing, registration or other document seeking or
confirming rights in Intellectual Property issued by, filed with or recorded by
any governmental or regulatory authority in any jurisdiction anywhere in the
world (including, in the case of patent applications, international or
multi-national applications filed in accordance with Chapter I of the Patent
Cooperation Treaty or any other multi-lateral agreement), including any and all
amendments to any of the foregoing, together with all rights of whatever nature
associated with the foregoing.

 

“Intellectual Property Rights” means the following: (a) all patents, patent
applications, patent disclosures, and patentable inventions, (b) all proprietary
rights in know-how and technology and applications therefore, (c) all copyrights
and applications therefore, (d) all trade names, logos, common-law trademarks
and service marks, trademark and service mark registrations and applications
therefore, (e) all rights in databases and data collections throughout the
world, and (f) all domain names. Without limiting the generality of the
foregoing and for the purpose of clarity, “Intellectual Property” includes
intellectual property identified in clauses (a) through (f) of the preceding
sentence, which may be embodied in: computer software (including source code,
object code, data, databases and related documentation); systems, processes,
methods, devices, machines, designs or articles of manufacture (whether
patentable or unpatentable, and whether or not reduced to practice);
improvements thereto; technology; proprietary information; specifications;
flowcharts; blueprints; schematics; protocols; programmer notes; customer and
supplier lists; pricing and cost information; business and marketing plans; and
proposals as related to Assets being acquired by Buyer.

 

“Knowledge” means the knowledge, after reasonable due inquiry, of Assets to be
acquired by Buyer from Seller.

 



 4 

 

 

“Law” means any law, rule or regulation of any federal, state or local
governmental authority.

 

“Licensed Intellectual Property” means Intellectual Property in respect of the
Assets being acquired by Buyer which the Seller has the right to use by
agreement (such as a Third-Party License) with a Person or Entity (or another
Person acting as an authorized representative of such Person) claiming to own
(or control the Seller’s use of) such Intellectual Property, including, without
limitation, “open source,” “freeware” or “public source” Software.

 

“Licenses” means all of the licenses, permits and other authorizations issued by
any federal, state or local governmental authorities to Seller or any of its
Subsidiaries used in the operation of the Assets being acquired.

 

“Material Adverse Effect” means a material adverse effect on the Assets because
of actions of the Seller.

 

“Object Code” means the sequence of instructions in binary form that is
generated from Source Code and that is intended to be executable by a computer
after suitable processing and linking, but without further intervening steps of
compilation or assembly.

 

“Owned Intellectual Property” means Intellectual Property in respect of the
Assets being acquired (i) created or developed by or on behalf of the Seller or
(ii) to which the Seller has acquired, by purchase, assignment or other
transfer, the unconditional, unrestricted, exclusive right to control or prevent
any and all use of such Intellectual Property by others without the consent or
approval of or payment to, any other Person or Entity.

 

“Operating Agreement” means any Operating Agreement with Buyer in effect on the
date hereof or supplemented from time to time in the future required for the
Assets to be acquired to be operated or developed further for operation.

 

“Person or Entity” means an individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization or governmental entity or any department, agency or
political subdivision thereof.

 

“Products” mean any products marketed, sold or offered by the Seller in the
operation of its Business.

 

“Programs” means the Software and all Databases which are, or are proposed to
be, either (a) purchased, (b) licensed or otherwise made available to, or used
to provide Services to, customers by the Seller as part of the Buyer’s
contemplated Business or (c) used in the operation of the Assets to be acquired,
in each case together with all Software Documentation with respect to such
Programs.

 

“Proprietary Information” means technical, commercial, marketing and other
information, data and material of the kind which is or can be used in the
operation of the Assets to be purchased and which is normally considered to be
confidential or proprietary in nature including, but not limited to, any
algorithm; procedure; idea; concept; strategic, business and other plan;
research; invention or invention disclosure (whether patentable or
unpatentable); test, engineering and technical data and materials, know-how,
show-how or methodology; information provided by or otherwise relating to
Seller’s Assets being acquired by Buyer, including identifiable information
relating to; trade secret, process, design, formula, or other information or
data which has not entered the public domain, and all records or fixations of
any thereof, including, but not limited to, laboratory notes, Source Code and
Software Documentation. 

 



 5 

 

 

“Purchase Price” means the consideration payable to Seller for the Assets as
provided in Section 2.33.

 

“Registered Intellectual Property” means all United States, international and
foreign: (a) patents and patent applications (including provisional
applications), (b) registered trademarks, applications to register trademarks,
intent-to-use applications, or other registrations or applications related to
trademarks, and any domain name registrations, (c) registered copyrights and
applications for copyright registration, (d) any mask work registrations and
applications to register mask works, and (e) any other Intellectual Property
Rights that are the subject of an application, certificate, filing, registration
or other document issued by, filed with, or recorded by, any state, government
or other public legal authority.

 

“Services” means services offered or provided to third parties by the Seller in
relation to the Assets to be acquired by Buyer, including, but not limited to,
license of, access to and use of Assets to be acquired.

 

“Software” means computer code of any type (whether Source Code, Object Code or
otherwise) in any programming or markup language, underlying any type of
computer programming (whether application software, middleware, firm ware,
system software or otherwise) in respect of the Assets to be acquired,
including, but not limited to, applets, assemblers, coders, compilers, design
tools, and user interfaces.

 

“Software Documentation” means all records, technical and descriptive materials,
documentation and procedures (including computerized records, if any) existing
and relating to the creation, acquisition, design, development, programming,
enhancement, correction, update, modification, translation or other
manipulation, operation, use or maintenance of any Software or Database, and all
embodiments and descriptions of such Software or Database in any medium,
including hardcopy versions and, if applicable, relevant Source Code files and
including, but not limited to, all computer tapes, disks and CD-ROMs containing
embodiments or descriptions of such Software or Database.

 

“Source Code” means the human readable programming statements for Software that
are created by a programmer with a text editor or visual programming tool and
that are used to generate Object Code.  Source Code also includes Software
Documentation (such as logic diagrams and flow charts, programmer comments and
annotations, help text, data, data structures and instructions) where such
Software Documentation is stored within or associated electronically with Source
Code files.

 



 6 

 

 

“Technology” means any reduction to practice, physical embodiment or actual
operational and technological use or application of one or more items of
Proprietary Information or other Intellectual Property, either alone or in
combination with other assets, such as websites; programs; computer systems and
networks; databases; and specialized business methods and procedures related to
Assets being acquired.

 

“Third-Party License” means all licenses, agreements, obligations or other
commitments under which a Person or Entity has granted the Seller a right to use
any Licensed Intellectual Property in connection with the Assets being acquired,
but retains one or more rights to use such Intellectual Property.

 

“Used in the Business” means primarily used in, or necessary for the operation
of the Assets being acquired as currently designed or as currently proposed to
be used.

 

II.

 

PURCHASE AND SALE OF ASSETS

 

2.1          Agreement to Sell and Buy. Subject to the terms and conditions set
forth in this Agreement, Seller hereby agrees to transfer and deliver to Buyer
on the Closing Date, and Buyer agrees to purchase on the Closing Date, specific
Assets, as defined in Schedule 1.0, “Schedule of Assets Being Acquired”, owned
by Seller free and clear of any Encumbrances of any nature whatsoever.

 

2.2          Liabilities. Buyer shall not assume or otherwise be liable in
respect of, or be deemed to have assumed or otherwise be liable in respect of,
any debt, claim, obligation, or other liability of Seller related to Assets
being acquired, regardless whether such debt, claim, obligation, or other
liability is matured, contingent or fixed, known or unknown, including, without
limitation, any liability or obligation to any of Seller’s directors, officers,
employees, equity holders or any of its Affiliates. Seller agrees that it shall
have discharged any liabilities or obligations related to the Assets being
acquired prior to the Closing Date.

 

2.3          Purchase Price. The Purchase Price for the Assets shall be Fourteen
Million Two Hundred Forty-Three Thousand (14,243,000) shares of NXChain, Inc.
Common Stock (“Common Stock”) on the Closing Date. The Common Stock shall be
issued to the Seller within fifteen (15) days of the Closing Date. The rights of
and restrictions relating to the Common Stock shall be subjected to Security
Exchange Commission (“SEC”) rules and regulations common for transactions of the
same type as the Asset Purchase contemplated herein. The Seller acknowledges
that the Common Stock shall be restricted under SEC rule 144 and will be subject
to such other limitations as shall be mutually agreed to between Buyer and
Seller from time to time.

 



 7 

 

 

III.

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as follows:

 

3.1          No Violation; Authorization. The execution and delivery of this
Agreement and each other agreement, instrument, document or certificate related
to or arising from this Agreement (the “Related Documents”) does not, and the
consummation of the transactions contemplated hereby and thereby and compliance
with the terms hereof and thereof will not obtaining any required consents,
approvals, authorizations, exemptions or waivers set forth, (i) conflict with,
or result in any violation of, any statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which Seller is subject or any provision of its
articles of organization, operating agreement or other organizational documents;
or (ii) result in any violation of or default on the part of Seller (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under or result in the creation of any Encumbrance of any kind
upon the Assets under, any provision of any note, bond, mortgage, indenture,
deed of trust, license, lease, contract, commitment or loan or other agreement
to which Seller is a party or by which any of Seller’s properties or assets are
bound. The execution, delivery and performance of this Agreement and the Related
Documents to which Seller is or is to become a party have been duly and validly
authorized by all necessary action on the part of Seller.

 

3.2          Due Organization. Seller is an entity duly organized, validly
existing and in good standing under the laws of the country of its organization,
and has full power and authority and all requisite rights, licenses, permits and
franchises to own, lease and operate the Assets that it is selling to Buyer.
Seller is duly licensed, registered and in good standing in all jurisdictions in
which the ownership, leasing or operating of its Assets requires such
qualification. Seller has no Subsidiaries.

 

3.3          Binding Obligation. This Agreement (and when executed and delivered
at Closing, each Related Document) will be duly executed by Seller and
constitute the legal, valid, and binding obligation of Seller, enforceable
against Seller in accordance with their respective terms.

 

3.4          Assets and Title. Seller owns and has good and marketable title to
all of the Assets being acquired by Buyer, and as of the Closing Date, the
Assets shall be free and clear of all Encumbrances. Neither the ownership nor
use of the Assets conflicts with the rights of any Person or Entity.

 

3.5          Licenses. All licenses being transferred to Buyer from Seller have
been agreed to by Licensors and do not require any further approvals or other
governmental authorizations.

 

3.6          Contracts. Seller is not a party to, or bound by, any Contracts in
effect on the date hereof that will restrict the use of Assets being acquired by
Buyer, including Contracts constituting licenses to software or Intellectual
Property Rights of any nature.

 

3.7          Consents. No consent or waiver of any party is required or
declaration to or filing with any governmental or regulatory authority, or any
other third party is required to (a) execute this Agreement, (b) consummate this
Agreement and the transactions contemplated hereby, (c) permit Seller to sell
the Assets to Buyer, or (d) restrict the Buyer use of the Assets after the
Closing Date.

 



 8 

 

 

3.8          Intellectual Property and Technology.

 

(a)           Schedule 1.0 sets forth a true, complete and correct list of each
separately identifiable item of Intellectual Property, other than Incidental
Intellectual Property, included in the Assets being acquired and correctly
identifies whether a particular item of Intellectual Property is Owned
Intellectual Property or Licensed Intellectual Property.

 

(b)          No Person or Entity has retained or been granted any rights or
licenses in the computer and software code, technology or such Intellectual
Property included in the Assets being acquired and each such Person and Entity:

 

(i)      either (y) is (or was at the time the IP Development Work was
performed) a bona fide employee of the Seller or (z) has duly executed a
“work-made-for-hire” agreement with the Seller covering such IP Development
Work; and

 

(ii)     if such IP Development Work generated Intellectual Property or
Proprietary Information that may embody or be covered by Intellectual Property
anywhere in the world, other than United States copyrights, has executed a valid
written assignment of all rights of such Person in and to the results of such
Person’s IP Development Work in favor of the Seller.

 

(c)           The Seller owns all right, title and interest in and with respect
to all Owned Intellectual Property, free and clear of any Encumbrances and the
Owned Intellectual Property is fully transferable, alienable and licensable by
the Buyer without restriction.  Seller has no Licensed Intellectual Property
Used in the Assets being acquired. All Proprietary Information of the Seller is
confidential and the Seller has not received (nor does the Seller have Knowledge
of) any notice, claim or allegation from any Person or Entity for any violation
or infringement by the Seller of any rights with respect to any Intellectual
Property or questioning the right of the Seller to unconditionally use, possess,
transfer, convey, distribute or otherwise dispose of any (i) Technology and (ii)
Owned Intellectual Property.  The Seller’s use of the Technology and
Intellectual Property used in the Assets being acquired, past and present, has
not and does not violate or constitute a breach of any agreement, obligation,
promise or commitment by which the Seller may be bound or constitute a violation
of any laws, regulations, ordinances, codes or statutes in any jurisdiction.

 

(d)          There is neither (i) any interference, opposition, cancellation,
reexamination or other contest, proceeding, action, suit, hearing,
investigation, charge, complaint, demand, notice, claim, dispute against Seller
alleging any violation of the Intellectual Property or other proprietary rights
of any third party nor (ii) any claim of infringement, misappropriation or other
violation by the Seller of any Intellectual Property or other proprietary rights
of any other Person or Entity, in either case pending or, to Knowledge,
threatened against the Seller.  No governmental agency or authority has disputed
the Seller’s right to obtain or continue registration of any Intellectual
Property where the Seller has applied for such registration, except where such
dispute has been resolved in favor of issuing or continuing such registration.

 

(e)           No licenses or other rights have been granted to any Person or
Entity by the Seller in regards to the Assets being acquired, and the Seller
does not have any obligation to grant to any Person or Entity any licenses or
other rights, with respect to the Assets being acquired or other Intellectual
Property associated with the Assets being acquired.  The Seller has no agreement
to indemnify any individual or entity against any charge of infringement of any
Assets being acquired or Intellectual Property.  To the Knowledge of Seller,
there has been no unauthorized use, disclosure, infringement or misappropriation
by any third party, including any employee or former employee of the Seller, of
any Assets being acquired or other Intellectual Property used or distributed in
connection with the Assets being acquired.  No claims have been made by the
Seller for any violation, infringement or misappropriation by third parties of
any rights with respect to any of the Assets being acquired. 

 



 9 

 

 

(f)          Neither the manufacture, use, offer for sale, sale, licensing,
distribution, copying or other reproduction, transfer or disposal of any Assets
being acquired by the Seller (i) infringes or misappropriates the Intellectual
Property of any other Person or Entity, (ii) violates the privacy rights of any
Person or Entity, or (iii) constitutes unfair competition or trade practices
under the laws of any jurisdiction.  The Seller has not received a notice from
any Person or Entity that such Seller’s manufacture, use, offer for sale, sale,
licensing, distribution, copying or other reproduction, transfer or disposal of
the Assets being acquired, infringes or misappropriates any Intellectual
Property, violates the privacy rights of any Person or Entity, or constitutes
unfair competition or unfair trade practices.

 

(g)           With respect to the computer and software code being acquired:

 

(i)      the Seller has delivered or made available to the Buyer true and
complete copies of all code being acquired;

 

(ii)     such code Documentation represents all documentation necessary to
enforce the Seller’s proprietary rights in such code;

 

(iii)    the computer and software code Documentation (including the Source
Code, system documentation, statements of principles of operation, and
schematics as well as any pertinent commentary or explanation for all code)
includes all information that may be necessary to render the code understandable
and usable by a trained computer programmer and to support all current and prior
releases of the code;

 

(iv)   the code Documentation include all compilers, “workbenches,” tools, and
higher level or “proprietary” languages used for the development, maintenance,
and implementation of the code;

 

(v)    the code conforms in all material respects to the functional
requirements, design specifications, documentation and other specifications
referred to in the code Documentation, and will perform substantially in
accordance with the foregoing with respect to the most recent release for each
such code; and

 

(vi)   except for code and software programs Documentation relating to Licensed
Intellectual Property which has not been modified by the Seller since the Seller
acquired or commenced use thereof, the code and software programs Documentation
for the Assets being acquired has been faithfully and accurately compiled in
accordance with standards generally practiced by companies whose principal
business is providing such code and software programs.

 



 10 

 

 

(h)           Seller has no Intellectual Property Registrations related to the
computer and software code;

 

(i)            There are no Contracts with respect to the marketing,
distribution, licensing, or promotion of any computer and software code being
acquired or any other Intellectual Property of the Seller by any independent
salesperson, distributor, sublicensor, or other remarketer or sales
organization.

 

(j)            The Seller is in possession and control of all copies of the
Source Code and Documentation for the Assets being acquired, and the Source Code
and Documentation for the code has never been publicly disclosed or otherwise
been the subject of an unauthorized disclosure. 

 

(k)           The Seller has taken all actions which a reasonably prudent person
in the Industry would take to protect against the existence of (i) any
protective, encryption, security or lock-out devices which might in any way
interrupt, discontinue or otherwise adversely affect the Assets being acquired
or the Buyer’s use thereof; and (ii) any so-called computer viruses, worms, trap
or back doors, trojan horses or other instructions, codes, programs, data or
materials which could improperly, wrongfully and/or without the authorization of
the Buyer, interfere with the operation or use of the Assets being acquired.

 

(l)            From the date on which the Seller commenced development or
acquired each item of Technology or Proprietary Information through the date
hereof, the Seller has taken all actions which a reasonably prudent person would
take to maintain such Technology and Proprietary Information (including, but not
limited to, its Source Code) as confidential and proprietary, to protect against
the loss, theft or unauthorized use of such Technology or Proprietary
Information, and to protect and preserve the confidentiality of all such
Technology and Proprietary Information used in the Assets being acquired.  To
the Knowledge of Seller, all use, disclosure or appropriation of such Technology
or Proprietary Information used in the Assets being acquired by or to a third
party has been pursuant to the terms of a written agreement between the Seller
and such third party requiring, among other things, that all Proprietary
Information used in the Assets being acquired and disclosed to such third party
be held in confidence.  All use, disclosure or appropriation of Technology or
Proprietary Information used in the Assets being acquired not owned by the
Seller has been pursuant to the terms of an agreement between the Seller and the
owner of such Technology or Proprietary Information, or is otherwise lawful.

 

(m)          No government funding, facilities of a government agency or
research or educational institution or funding from third parties was used in
the conception, reduction to practice, authoring or other creation or
development of the Owned Intellectual Property or Technology of the Seller used
in the Assets being acquired.  No person was, at the time such person or entity
contributed to or participated in any manner in the conception, reduction to
practice, authoring or other creation or development of such Intellectual
Property or Technology, also employed by or otherwise performing services of the
same or similar nature for a government agency, research or educational
institution or other third party.

 



 11 

 

 

(o)           All information known to the Seller and relating to any problem or
issue that does or may reasonably be expected to adversely affect the utility,
operability, functionality or fitness for the intended purpose of any Asset
being acquired has been disclosed to the Buyer.

 

3.9          Claims; Legal Actions. There are no actions, suits, proceedings,
orders, investigations or claims pending or, to the Knowledge of Seller,
threatened against Seller, or pending or threatened by Seller, against any third
party, at law or in equity, or before or by any governmental department,
commission, board, bureau, agency or instrumentality (including, without
limitation, any actions, suits, proceedings or investigations with respect to
the transactions contemplated by this Agreement), and to the Knowledge of Seller
there is no basis for any of the foregoing. Seller is not subject to any
arbitration proceedings under collective bargaining agreements or otherwise or
any governmental investigations or inquiries (including, without limitation,
inquiries as to the qualification to hold or receive any license or permit), and
there is no basis for any of the foregoing. Seller is not subject to any
judgment, order or decree of any court or other governmental agency, and Seller
has not received any written opinion or memorandum from legal counsel to the
effect that it is exposed, from a legal standpoint, to any liability related to
the Assets being acquired.

 

3.10        Compliance with Laws. Seller and the Assets being acquired conform,
in all material respects, to all applicable statutes, codes, ordinances,
licensing requirements and other Laws (including all Laws governing Taxes).
Seller is in compliance with all Laws, decrees, filing and reporting
requirements, awards and orders applicable to Seller, including those relating
to marketing, sale and distribution of products that may be derived from Assets
being acquired; and there is not any liability arising from or related to any
violations thereof. No notice from any governmental body or other Person or
Entity of any violations of any Law in connection with the Assets being acquired
has been received by Seller.

 

3.11        Undisclosed Liabilities. Seller does not have, and will not on the
Closing Date have, any indebtedness, duty, responsibility, liability or
obligation of any nature, whether absolute, accrued, contingent or otherwise,
and whether due or to become due, related to or arising from possession or use
of the Assets being acquired. There are no extraordinary claims against Seller
by third parties relating to acts or omissions by Seller arising outside the
sale of the Assets being acquired.

 

3.12        Brokerage. Seller has not incurred any liability for brokerage
commissions, finders’ fees or other similar compensation in connection with the
transactions contemplated by this Agreement based on any arrangement or
agreement binding upon Seller. All such brokerage commissions, finders’ fees and
similar compensation contracted for shall be settled and paid at or prior to
Closing by Seller.

 

3.13        Non-Competition. All of Seller’s employees and independent
contractors are subject to written agreements containing non-compete or other
restrictions or limitations at least as restrictive as those set forth in this
agreement and in full force and effect, valid, binding and enforceable in
accordance with its terms.

 



 12 

 

 

3.14        Full Disclosure. No representation or warranty made by Seller herein
or in any certificate, document or other written instrument furnished or to be
furnished pursuant hereto contains or will contain any untrue statement of any
fact, nor shall any such certificate, document or written instrument omit any
fact necessary in order to make any statement herein or therein, in light of the
circumstances in which it was made, not misleading. Seller have disclosed to
Buyer all facts known to them that are material to the ownership of the Assets
being acquired.

 

IV.

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

4.1          Organization; Due Authorization. Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, and has the power to execute, deliver and perform this Agreement and
any Related Document to which it is a party. The execution, delivery and
performance of this Agreement and the Related Documents have been duly and
validly authorized by all necessary corporate actions on the part of Buyer.

 

4.2          Binding Obligation. Assuming due authorization, execution and
delivery of this Agreement by Seller, this Agreement (and when executed and
delivered at Closing, each Related Document) will be duly executed by Buyer and
constitute the legal, valid, and binding obligation of Buyer, enforceable
against Buyer in accordance with their respective terms, except that (i) such
enforcement may be limited by or subject to any bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to or limiting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief are subject to
certain equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

4.3          Absence of Consents; No Violation. Subject to Seller obtaining the
Consents, no consent, authorization, approval, order, license, certificate or
permit of or from, or declaration or filing with any federal, state, local or
other governmental authority or any court or other tribunal, and no consent or
waiver of any party to any material contract to which Buyer is a party is
required for the execution, delivery and performance of this Agreement and each
of the Related Documents. Subject to Seller obtaining the Consents, the
execution and delivery of this Agreement and each Related Document by Buyer, and
the consummation of the transactions contemplated hereby and thereby and
compliance with the terms hereof and thereof does not and will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under or result
in the creation of any Encumbrance of any kind upon any of the properties or
assets of Buyer under, any provision of (i) the Operating Agreement or other
organizational documents of Buyer, (ii) any note, bond, mortgage, indenture,
deed of trust, license, lease, contract, commitment or loan or other agreement
to which Buyer is a party or by which any of its properties or assets are bound,
or (iii) any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Buyer or its property or assets.

 



 13 

 

 

4.4          Brokerage. Buyer has not incurred any liability for brokerage
commissions, finders’ fees or other similar compensation in connection with the
transactions contemplated by this Agreement based on any arrangement or
agreement binding upon Buyer. Buyer shall pay, and hold Seller harmless against,
any liability, loss or expense (including, without limitation, reasonable
attorney fees and out-of-pocket expenses) arising in connection with any such
liability.

 

V.

 

COVENANTS OF SELLER

 

5.1          Agreement Not to Compete or Solicit, and to Maintain
Confidentiality.

 

(a)           For good and valuable consideration and in furtherance of the sale
of the Assets to Buyer hereunder, in order to induce Buyer to enter into and
perform this Agreement, to ensure that Buyer obtains the benefits it reasonable
expects to obtain hereunder and to more effectively protect the value of the
Assets, the Seller and their Affiliates (each a “Restricted Party” and
collectively, the “Restricted Parties”) covenants and agrees that for a period
commencing on the Closing Date and ending on the fifth (5th) anniversary of the
Closing Date, it shall not, directly or indirectly, either for its benefit or
for the benefit of any of its Affiliates:

 

(i)      whether as principal, agent, independent contractor, partner or
otherwise or by any other means, own, manage, operate, control, participate in,
perform services for, invest in, or otherwise establish or carry on any business
or division or line of any business which engages in a business substantially
similar to or competitive with the business of the Buyer; provided, however,
that it will not be deemed a breach of this clause (i) if, subject to compliance
with the provisions of Section 5.1(b) below, a Restricted Party and its
Affiliates collectively own beneficially or of record in the aggregate less than
five percent (5%) of any class of security which is publicly traded on a
national securities exchange or actively traded in a recognized over-the-counter
market;

 

(b)           Each Restricted Party hereby expressly represents and warrants
that it has or may have knowledge of certain Confidential Information. The
Restricted Parties acknowledge and agree that all such Confidential Information
is confidential and proprietary and that a substantial portion of the Purchase
Price is being paid for such Confidential Information and that it represents a
substantial investment having great economic value to Buyer, and constitutes a
substantial part of the value to Buyer of the Assets. Each Restricted Party
acknowledges and agrees that Buyer would be irreparably damaged if any of the
Confidential Information was disclosed to, or used or exploited on behalf of,
any Person or Entity other than Buyer or any of its Affiliates. Accordingly,
each Restricted Party covenants and agrees that it shall not, and it shall use
its best efforts to ensure that any other Person or Entity acting on its behalf
does not, without the prior written consent of Buyer, disclose, use or exploit
any such Confidential Information, for the benefit of such Restricted Party or
of any third-party, except that such Restricted Party may disclose, use or
exploit a particular item of Confidential Information if and to the extent (but
only if and to the extent) that such item:

 

(i)      is or becomes publicly known or generally known in the industry of the
Business through no act of such Restricted Party in violation of this Agreement;

 



 14 

 

 

(ii)     is required to be disclosed to or by order of a governmental agency or
a court of law or otherwise as required by law; provided that prior to any such
disclosure notice of such requirement of disclosure is provided to Buyer and
Buyer is afforded the reasonable opportunity to object to such disclosure;

 

(iii)    is disclosed to such Restricted Party’s representatives working on the
transactions contemplated by this Agreement and in such event, only to the
extent necessary to evaluate or effect such transactions; or

 

(iv)   has been publicly disclosed by Buyer after the Closing.

 

(c)           Each Restricted Party expressly acknowledges that the covenants
contained in Section 5.1(a) and Section 5.1(b) are integral to the sale to Buyer
of the Assets and that without the protection of such covenants, Buyer would not
have entered into this Agreement, that the consideration paid by Buyer bears no
relationship to the damages Buyer may suffer in the event of any breach of any
of the covenants of Section 5.1(a) or Section 5.1(b), and that such covenants
contain limitations as to time and/or scope of activity to be restrained which
are reasonable and necessary to protect Buyer’s interests. If this Section 5.1
shall nevertheless for any reason be held to be excessively broad as to time,
duration, scope, activity or subject, it shall be enforceable to the extent
compatible with applicable laws that shall then apply. Each Restricted Party
hereby further acknowledges that money damages will be impossible to calculate
and may not adequately compensate Buyer in connection with an actual or
threatened breach by it of the provisions of this Section 5.1. Accordingly, each
Restricted Party hereby expressly waives all rights to raise the adequacy of
Buyer’s remedies at law as a defense if Buyer seeks to enforce by injunction or
other equitable relief the due and proper performance and observance of the
provisions of this Section 5.1. In addition, Buyer shall be entitled to pursue
any other available remedies at law or equity, including the recovery of money
damages, in respect of the actual or threatened breach of the provisions of this
Section 5.1.

 

(d)           Each Restricted Party hereby expressly waives any right to assert
inadequacy of consideration as a defense to enforcement of the non-competition
and confidentiality covenants in this Section 5.1 should such enforcement ever
become necessary.

 

VI.

 

SPECIAL COVENANTS AND AGREEMENTS

 

6.1          Taxes, Fees and Expenses. All sales, use, transfer, and purchase
taxes and fees, if any, arising out of the transfer of the Assets pursuant to
this Agreement shall be paid by Seller. Except as otherwise provided in this
Agreement, each party shall pay its own expenses incurred in connection with the
authorization, preparation, execution and performance of this Agreement,
including all fees and expenses of counsel, accountants, agents and other
representatives.

 



 15 

 

 

6.2          Announcements. Seller hereby agrees that commencing on the date
hereof, Buyer shall control all external communications regarding this
transaction with the public, media outlets. Commencing on the date hereof,
Seller shall not make any public announcement or press release to the public, or
media outlets concerning the Business contemplated by the Buyer with the Assets
being acquired or the transactions contemplated hereby without the prior written
consent of Buyer.

 

6.3          Cooperation. Buyer and Seller shall cooperate fully with each other
and their respective counsel and accountants in connection with any actions
required to be taken as a part of their respective obligations under this
Agreement, including but not limited to the obtaining of Consents. After the
Closing, Seller and Buyer shall take such actions, and shall execute and deliver
to any other party such further documents as, in the reasonable opinion of
counsel for such other party, may be necessary to ensure, complete and evidence
the full and effective consummation of the transactions contemplated by this
Agreement.

 

6.4          Litigation Support. In the event and for so long as Buyer or any of
its Affiliates actively is contesting or defending against any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand in
connection with (i) any transaction contemplated under this Agreement, or (ii)
any fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Assets being acquired, Seller will cooperate
in the contest or defense, make available its personnel, and provide such
testimony as shall be necessary in connection with the contest or defense, all
at the sole cost and expense of the contesting or defending party.

 

6.5          Prosecution of Rights. After the Closing, Seller shall take such
actions, and shall execute and deliver to Buyer such further documents as, in
the reasonable opinion of counsel for Buyer, may be necessary to enforce any
Contract, whether an Asset or Liability, that contains any confidentiality
and/or non-competition provision in favor of Seller or Buyer; provided, however,
that Seller will not, in respect of any Contracts constituting Assets or
Liabilities, seek to enforce any such provision without the prior written
consent of Buyer. Seller shall fully perform its obligations under any Contract
containing any confidentiality and/or non-competition provision, shall not
terminate any such Contract and shall not take any action inconsistent with the
foregoing. Seller hereby acknowledges, agrees and consents to Buyer enforcing
all such confidentiality and non-competition provisions in any Contract and
Seller further agrees that Buyer may initiate legal proceedings to enforce any
such provision in Seller’s name in Buyer’s sole and absolute discretion.

 

6.6          Transition. The Seller will not take any action that is designed or
intended to have the effect of discouraging any lessor, licensor, supplier, or
other business associate of Seller from maintaining the same business
relationships with Buyer or any of its Affiliates with respect to the Assets
being acquired after the Closing as it maintained with Seller prior to the
Closing.

 



 16 

 

 

6.7          Confidentiality.

 

(a)           Except as necessary for the consummation of the transactions
contemplated hereby, each party hereto shall keep confidential any information
which is obtained from the other party in connection with the transactions
contemplated hereby; and except to the extent that such materials or information
are or become readily available to the industry, have been obtained from
independent sources, were known to Buyer or Seller (as the case may be) on a
non-confidential basis prior to disclosure or are required to be disclosed in
public filings or by law. In the event this Agreement is terminated and the
purchase and sale contemplated hereby abandoned, each party will return to the
other party all documents, work papers and other written material obtained by it
in connection with the transaction contemplated hereby. This Section 6.7 shall
survive the termination or cancellation of this Agreement for a period of two
(2) years from the date of termination or cancellation.

 

(b)           Notwithstanding Section 6.7(a), prior to the Closing, Buyer may
disclose confidential information obtained from Seller in connection with the
transactions contemplated hereby to (i) maintain vendor relationships, (ii)
allow Buyer to conduct its due diligence review of the Assets to be acquired,
(iii) facilitate the transition and use of the Assets to be acquired from and
after the Closing and (iv) for such other purposes as Buyer sees fit in its sole
and absolute discretion.

 

VII.

 

CONDITIONS TO CLOSING

 

(a)           Adverse Change. there shall not have occurred been any Material
Adverse Effect to the Assets being acquired prior to the closing of the
Transaction.

 

(b)          Good and Marketable Title to Assets. At Closing, the title of
Seller to the Assets being acquired will be in the form described in Section 3.4
(free and clear of all Encumbrances).

 

(c)           No Adverse Proceedings. No action, suit, proceeding or
investigation before any court, administrative agency or other governmental
authority shall be pending or, to the Knowledge of Seller, threatened (whether
orally or in writing) against Seller wherein an unfavorable judgment, decree or
order would prevent the carrying out of this Agreement or any of the
transactions contemplated hereby, declare unlawful the transactions contemplated
hereby or cause such transactions to be rescinded, or which could reasonably be
expected to materially adversely affect the right of Buyer to own and exercise
all rights under the Assets of Seller.

 

(d)          Consents. All Consents and releases, if any, shall have been
obtained and copies shall have been delivered to Buyer.

 



 17 

 

 

VIII.

 

CLOSING AND CLOSING DELIVERIES

 

8.1          Closing. The Closing shall take place within three days following
the satisfaction or waiver by Buyer, in its sole discretion, of all of the
conditions to Closing set forth in VII hereof, or such other time, place and
date as may be mutually agreed upon by the parties hereto (the “Closing Date”).
Buyer shall notify Seller of the Closing Date not less than three days before
the Closing Date. The Closing shall be held at the offices of Buyer’s counsel or
such other place as shall be mutually agreed upon by Buyer and Seller.

 

8.2          Deliveries by Seller. Prior to or on the Closing Date, Seller shall
deliver or cause to be delivered to Buyer the following, in form and substance
reasonably satisfactory to Buyer and its counsel:

 

(a)           Bill of Asset Transfer. Duly executed Bill of Asset Transfer,
substantially in the form of Exhibit A hereto, from Seller;

 

(b)           Intellectual Property Assignment. Duly executed Intellectual
Property Assignment with respect to the Intellectual Property owned by Seller,
substantially in the form of Exhibit B hereto, from Seller;

 

(c)           Compliance Certificate. A certificate dated as of the Closing
Date, executed by an officer of Seller which states that the warranties,
representations and covenants made by Seller on the date that this Agreement was
executed continue to be true in all material respects as of the Closing Date;

 

(d)           Officer’s Certificate. A certificate, dated as of the Closing
Date, executed by Seller, certifying that (i) the resolutions, as attached to
such certificate, were duly adopted by Seller’s board of directors and
stockholders and members, as applicable, authorizing and approving the execution
of this Agreement and the consummation of the transactions contemplated hereby
and that such resolutions remain in full force and effect, (ii) and as to the
certificate of incorporation and by-laws of Seller attached to such certificate;

 

8.3          Deliveries by Buyer. In the event that Buyer elects to consummate
the transactions contemplated by this Agreement, then prior to or on the Closing
Date, Buyer shall deliver or cause to be delivered to Seller (or a designee of
Seller) the following, in form and substance reasonably satisfactory to the
Seller:

 

(a)           Purchase Price. The Purchase Price of Fourteen Million Two Hundred
and Forty-Three Thousand (14,243,000) shares of Common Stock in NXChain, Inc. as
provided in Section 2.3 hereof.

 



 18 

 

 

IX.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND INDEMNIFICATION

 

9.1          Survival. Notwithstanding any examination made for or on behalf of
any of the parties hereto, all representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be deemed to be
material and to have been relied upon by the parties hereto, and shall survive
the Closing and shall be fully effective and enforceable for a period of
twenty-four (24) months following the Closing Date (unless a different period is
specifically assigned thereto in this Agreement), but shall thereafter be of no
further force or effect, except as they relate to claims for indemnification
timely made pursuant to this IX; Indemnification.

 

(a)           Indemnification by Seller. Subject to the limitations and the
provisions set forth in this Agreement, Seller shall, jointly and severally,
indemnify and hold harmless Buyer and its Affiliates from and against any and
all loss, damage, Tax, expense (including court costs, amounts paid in
settlement, judgments, reasonable attorneys’ fees or other expenses for
investigating and defending), suit, action, claim, liability or obligation
(collectively, “Damages”) related to, caused by or arising from: (i) any
misrepresentation or breach of any representation or warranty contained herein
or in any Related Document by Seller; (ii) the failure to fulfill any covenant
or agreement contained herein or in any Related Document by Seller; (iii) any
and all claims against, liabilities and obligations of Seller and its
Subsidiaries, or arising out of or related to the ownership of the Assets, the
Excluded Liabilities or the conduct of the Seller on or prior to the Closing
Date; (iv) third party claims arising in breach of contract, breach of warranty,
product liability, unfair competition, personal or other injury, tort or
infringement of property rights of others or other third party claims, in each
case which claim is with respect to any and all activities of Seller, any
Subsidiary or any Affiliate thereof in connection with the conduct of the Seller
on or before the Closing Date; (v) any obligation or liability imposed on Buyer
by process of law as a successor to the Seller; and (vi) any and all actions,
suits, proceedings, claims, demands, assessments, judgments, costs and expenses,
including reasonable legal fees, in enforcing this indemnity against Seller.
Seller agrees to pay for any and all Damages in the manner set forth in Section
10.3.

 

(b)           Indemnification by Buyer. Subject to the limitations and
provisions set forth in this Agreement, Buyer, shall indemnify and hold harmless
Seller against any Damages related to, caused by or arising from: (i) any
misrepresentation or breach of any representation or warranty contained herein
or in any Related Document by Buyer; (ii) the failure to fulfill any covenant or
agreement contained herein or in any Related Document by Buyer; and (iii) any
and all actions, suits, proceedings, claims, demands, assessments, judgments,
costs and expenses, including reasonable legal fees, in enforcing this indemnity
against Buyer.

 

9.2          Notice of Claims. Any party seeking indemnification shall give
prompt written notice to the indemnifying party of the facts and circumstances
giving rise to the claim (the “Notice”) for which such indemnified party intends
to assert a right to indemnification under this Agreement (“Claims”). Failure to
give Notice shall not relieve any indemnifying party of any obligations which
the indemnifying party may have to the indemnified party under this IX, except
to the extent that such failure has prejudiced the indemnifying party under the
provisions for indemnification contained in this Agreement. The indemnifying
party shall reimburse an indemnified party promptly after delivery of a Notice
certifying that the indemnified party has incurred Damages after compliance with
the terms of this IX; provided, however, the party receiving the Notice shall
have the option to contest any such Damages or its obligations to indemnify
therefor in accordance with the terms of this Agreement, at such party’s own
cost and expense. Such option shall be exercised by the giving of notice by the
exercising party to the other party within twenty (20) days of receipt of a
Notice. If the parties do not agree upon the amount of Damages, the party
seeking indemnification may seek appropriate legal remedy in accordance with
this Agreement.

 



 19 

 

 

9.3          Assumption and Defense of Third-Party Action. If any Claim by Buyer
hereunder arises out of a claim by a third party (a “Third-Party Claim”), Seller
shall have the right, at its own expense and upon written notice to Buyer of its
intent to do so within twenty (20) days of the Notice, to participate in or
assume control of the defense of the Third-Party Claim, with counsel reasonably
satisfactory to Buyer, and to settle or compromise any such Third-Party Claim;
provided, however, that such settlement or compromise shall be effected only
with the consent of Buyer, which consent shall not be unreasonably withheld.
Buyer shall have the right to employ counsel to represent it if, in Buyer’s
reasonable judgment, it is advisable for it to be represented by separate
counsel, and in that event the fees and expenses of such separate counsel shall
be paid by Buyer. Buyer shall have the right to control the defense of any
Third-Party Claim, notwithstanding Seller’s election to control the defense, if
it notifies Seller that it is assuming the defense of such Claim and that the
indemnifying party is relieved of its obligations to the claimant with respect
to such Third-Party Claim, whereupon Seller shall be relieved of their
obligations under this IX with respect to such Third-Party Claim. Except as
provided in the preceding sentences, if Seller does not elect to assume control
of the defense of any Third-Party Claim, Seller shall be bound by the results
obtained by Buyer with respect to such Third-Party Claim. Seller agrees to
render such assistance as may reasonably be requested in order to insure the
proper and adequate defense of any Third-Party Claim. It is expressly agreed and
understood that any defense by Seller of any Third-Party Claims affecting or
involving the Business shall not be conducted in a manner which adversely
affects or impairs the value or usefulness of the Business or the Assets.

 

9.4          Remedies not Exclusive. The remedies provided herein shall be
cumulative and shall not preclude the assertion by any party hereto of any other
rights or the seeking of any other remedies against any other party hereto.

 

X.

 

MISCELLANEOUS

 

10.1        Notices. All notices, demands and requests required or permitted to
be given under the provisions of this Agreement shall be (i) in writing, (ii)
delivered by personal delivery, or sent by commercial delivery service or
registered or certified mail, return receipt requested or sent by telecopy,
(iii) deemed to have been given on the date of personal delivery or the date set
forth in the records of the delivery service or on the return receipt or, in the
case of a telecopy, upon receipt thereof if received during normal business
hours and otherwise on the next business day and (iv) addressed as follows:

 

If to Seller:

 

LXCCoin, LTD

3 Cambrian Terrace, Garndolbenmaen, Gwynedd, LL51 9RX, Wales

Attn: Henrik Ellefsen

Telephone: +45/50-190-000

 



 20 

 

 

If to Buyer:

 

NXChain, INC.

11753 Willard Ave.

Tustin, CA 92782

Attn: Michael Campbell

Telephone: +1 (714) 855-8100

 

With a copy to:

 

Pryor Cashman LLP

7 Times Square, 40th Floor

New York, New York 10036

Attn: Eric M. Hellige, Esq.

Telephone: (212) 326-0846

 

or to any such other or additional persons and addresses as the parties may from
time to time designate in a writing delivered in accordance with this Section
10.1.

 

10.2        Benefit and Binding Effect. None of the parties hereto may assign
this Agreement without the prior written consent of the other parties, provided,
however, that Buyer may assign this Agreement without prior written consent of
Seller to any wholly-owned subsidiary or Affiliate of Buyer. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except as specifically set forth or
referred to herein, nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any Person other than the parties hereto and
their respective successors or assigns any rights or remedies under or by reason
of this Agreement.

 

10.3        Headings. The headings herein are included for ease of reference
only and shall not control or affect the meaning or construction of the
provisions of this Agreement.

 

10.4        Gender and Number. Words used herein, regardless of the gender and
number specifically used, shall be deemed and construed to include any other
gender, masculine, feminine or neuter, and any other number, singular or plural,
as the context requires.

 

10.5        Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signature on each such counterpart
were upon the same instrument.

 

10.6        Entire Agreement. This Agreement, all Schedules and Exhibits hereto
and all documents, writings, instruments and certificates delivered or to be
delivered by the parties pursuant hereto collectively represent the sole and
entire understanding and agreement between Buyer and Seller with respect to the
subject matter hereof. All Schedules and Exhibits attached to this Agreement
shall be deemed part of this Agreement and incorporated herein, as if fully set
forth herein. This Agreement supersedes all prior negotiations and
understandings between Buyer and Seller whatsoever with respect to the subject
matter hereof, and all letters of intent and other writings relating to such
negotiations and understandings.

 



 21 

 

 

10.7        Amendment. This Agreement shall not be amended, supplemented or
modified except by an agreement in writing which makes specific reference to
this Agreement or an agreement delivered pursuant hereto, as the case may be,
and which is signed by the party against which enforcement of any such
amendment, supplement or modification is sought.

 

10.8        Severability. If in any jurisdiction any provision of this Agreement
or its application to any party or circumstance is restricted, prohibited or
held unenforceable, such provision shall, as to such jurisdiction, be
ineffective only to the extent of the restriction, prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of such provision in any other
jurisdiction or its application to other parties or circumstances. In addition,
if any one or more of the provisions contained in this Agreement shall for any
reason in any jurisdiction be held excessively broad as to time, duration,
geographical scope, activity or subject, it shall be construed, by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law of such jurisdiction as it shall then appear.

 

10.9        Governing Law; Consent to Jurisdiction.

 

(a)           The parties acknowledge and agree that this Agreement constitutes
a contract pertaining to a transaction covering in the aggregate not less than
$1,000,000 and that their choice of law and choice of jurisdiction specified
below have been made pursuant to and in accordance with Sections 5-1401 and
5-1402, respectively, of the New York General Obligations Law. Accordingly, the
parties acknowledge and agree that this Agreement shall be governed by the laws
of the State of New York, as to all matters including matters of validity,
construction, effect, performance and liability, without consideration of
conflicts of laws provisions contained therein, and the courts of the State of
New York have exclusive jurisdiction of all disputes with respect to an alleged
breach of any representation, warranty, agreement or covenant of this Agreement,
including, but not limited to, any dispute relating to the construction or
interpretation of the rights and obligations of any party, which is not resolved
through discussion between the parties.

 

(b)           The parties hereby irrevocably and unconditionally submit to the
exclusive jurisdiction of any New York State or Federal court sitting in New
York County in any action or proceeding commenced by the other party or to which
such party is a party arising out of or relating to this Agreement or any
Related Document or any transaction contemplated hereby or thereby. The parties
hereby irrevocably waive, to the fullest extent they may effectively do so under
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding. The parties also irrevocably and unconditionally consent
to the service of any and all process in any such action or proceeding by the
mailing of copies of such process by overnight courier to such party and its
counsel at their respective addresses specified in Section 10.1. The parties
further irrevocably and unconditionally agree that a final judgment in any such
action or proceeding (after exhaustion of all appeals or expiration of the time
for appeal) shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

[remainder of page left intentionally bank; signature page follows]

 



 22 

 

 

This Asset Purchase Agreement has been executed by Seller and Buyer as of the
date first above written.

 



  BUYER:         NXCHAIN INC           By: /s/ Michael Campbell     Name:
Michael Campbell     Title: Chief Executive Officer

 

  Seller:       LXCCOIN LTD           By: /s/ Henrik Ellefsen     Name: Henrik
Ellefsen     Title: Chief Executive Officer

 

[Signature Page to Asset Purchase Agreement]

 



 

 

  

Schedule 1.0

 

1.0 Schedule of Assets Being Acquired

  

1.1 The Digital-Currency Source Code:

 

A.The LXCCoin (Digital-Currency Coin) code.

  

The LXCCoin code being acquired is based on a bitcoin blockchain Open Source
code in combination with Blackcoin Proof of Stake code, with an overbuild of
proprietary operating code developed by LXCCoin. The bitcoin code is defined as
“Open Source”, available on GitHub (Github.com/bitcoin/). The “Proof of Stake”
code from BlackCoin is defined as “Open Source” and available on Github
(Github.com/Blackcoin). The bitcoin and BlackCoin code has been modified by
LXCCoin under the Open Source Licenses and developed to create the transaction
protocols for the way LXCCoin handles payment transactions and how its keeps and
maintains it ledger.

 

The core LXCCoin code is a proprietary software composed of 407,424 lines of
code. The blockchain formed by the code is tied to the LXCCoin Digital Currency
units as listed in item 1.1.B below. Several elements of the code have been
released on Github as open source, as it is constructed on open source platforms
and the link to the node network and asset base listed in Schedule 1.1.B and
1.1.I below, all of which together gives LXCCoin its unique qualities. The code
is developed and modified to suit all standard APIs, making the code versatile.

 

B.The LXCCoin node network.

  

The LXCCoin runs on its own operational and fully tested transaction network
which is a closed loop system handling a minimum of 51% of all LXCCoin
transactions (the rest is done by outsiders participating in “staking” of the
coin giving the coin its distribution of its blockchain and new blockchain
entries). The node network is cloud-based and is set up to be online at all
times around the globe, on separate servers and separate suppliers to ensure
maximum uptime. In addition to ensuring quick transactions and a close-to-100%
uptime, the network provides access for new users to quickly synchronize new
wallets with the latest blocks, enabling rapid and correct updates. The system
is fully scalable as needed.

 

This LXCCoin node network is a separate part of code. LXCCoin has developed and
owns a proprietary node network with an exceptionally high degree of security,
including hardcoded IP tunneling access that is regularly updated with hardened
protective layers. In addition, the node network conducts testing and
verification of the ledger and new block entries. The use of nodes increases the
speed of transactions and increases the number of simultaneous transactions done
on the LXCCoin blockchain, enabling speeds down to only 1.30 seconds for
transactions too clear. The system is distributed on several cloud networks
working both separately and in unison, spread across several parts of the world,
using Amazon, DigitalOcean, RackSpace and GoDaddy servers and systems. The
network will be gradually transported to NXCN once NXCN has established its own
service agreements for these nodes to run on the service providers mentioned
above, and once the NXCN nodes are tested and tuned, the LXC owned nodes will be
retired.

 



 

 

 

The node network “nodes” each embed a core wallet code running on Linux based
systems and also interface with the LXCCoin-developed QT-based Windows and Mac
wallets.

 

1.2 The Digital Currency Coin or “LXCCoins”

  

There are 1,100,560,510 LXCCoins in issue on the date of signing of this
contract, that are trackable LXCCoins issued on the LXCCoin blockchain, bearing
the ticker XWBC (the LXC ticker is in use by two other digital coins, and the
added X is used by currencies in general; XUSD, XEUR, etc). These are kept in
wallets all owned by LXCCoin that will be transferred on or before closing with
the Buyer. The LXCCoins are kept in three main locations; in transaction support
wallets on the node network used for “staking”, on the LXCCoin owned
“Swypto.Exchange for sales and liquidity purposes, and in offline vaults known
as “Cold Storage”. Most are in offline vaults stored on USB discs, which will be
transferred to the Buyer; the remaining are kept on the Swypto.Exchange hotswap
wallets, which are transferred to Buyer through the change of ownership of these
accounts. Any released coins are stored in “live” wallets set up for use by
future support personnel working for Buyer or Third Parties employed by Buyer
for Buyer’s account, or in the wallets of those who have purchased them. These
are backed by, which will be transferred to Buyer as a part of the transfer of
assets.

 

1.3 The Assumed Contracts

 

As a part of the purchase transaction, NXCN is assuming contractual rights and
obligations from LXC. These are:

 

A.Swypto.Exchange Contract

 

LXCCoin owns a digital currency exchange (www.swypto.exchange) which is sells
and manages LXCCoins. The parties agree that the following contracts will be
assumed or entered into on the date of closing:

 

  i. The UK based digital currency exchange (www.swypto.exchange), will award a
contract to list the LXCCoin currency as XWBC for a minimum of two (2) years
free of charge

 

  ii. A new Contract to buy and sell LXCCoins online through the Swypto.Exchange
as freshly minted coins, on behalf the Buyer.

 



 

 

 

1.4 The Brands, Trademarks and Copyrights

 

All developed trademarks, brands and copyrights, including LXCCoin, the modified
“L”/”£” symbol, the domain names and logos listed below, and all the additional
graphics revolving around the LXCCoin and coin-based services to be transferred
to the Buyer. This includes current websites, FAQs, T&C statements and any
additional documentation regarding the Assets being acquired.

 

A.Websites/Domain names are being transferred to Buyer:

 

  i. cryp2.com   ii. cryp2p.com   iii. lxccoin.com   iv. wyrify.com   v.
lxcbank.com   vi. swyptobank.com   vii. points2coins.com   viii. transfurs.com  
ix. swypto.com   x. worldsbestcoin.com

 

  B. Logos:

 

  i. The LXCCoin “coin” image   ii. The SwyptoBank “dragon” image   iii. The
Wyrify “optical W+Y” logo   iv. The LXCCoin "£" sign with the line drawn in two
parts top+bottom of the “L”

 

  C. Graphics:

 

  i. All graphics used in presentations and on the websites   ii. All created
graphics in 3D representing the coin   iii. A shared right to the use of the
Swypto Dragon also used by the Seller’s proprietary exchange the
“Swypto.Exchange”, transferred to either party should the other party decide not
to use the dragon logo in the future.

 

1.5 The Intellectual Property and Goodwill

  

The IPR as listed above (the different parts of code, the coins, the purchased
software rights) is transferred to the Buyer without any goodwill.

 

1.6 Link to Asset Base

 

There is currently a minimal amount of LXCCoins in issue, which have 100% cash
backing accounts. These accounts will be transferred to Buyer in a way that
funds remain exactly the same in value for any LXCCoin owners at time of the
transaction.

 

1.7 Licenses

 

A.Open Source license to the Bitcoin code (Freely available on Github) (only
partially used code) B.Open Source license to the Blackcoin code (Freely
available on Github) (only partially used code) C.Open Source license to the QT
Wallet (Freely available on Github) D.Open Source License to Ubuntu LTS server
14.04  http://www.ubuntu.com/about/about-ubuntu/licensing) E.Open source Qr code
license part of wallet software (www.qrcode.com/en/patent.html) F.Open Source QT
software (Licensed under GNU) http://www.gnu.org/licenses/ G.Node-JS server
software https://github.com/nodejs/node/blob/master/LICENSE H.Putty SSH software
http://www.chiark.greenend.org.uk/~sgtatham/putty/licence.html I.Open source
Wordpress (webpages made in this) https://wordpress.org/about/license/ J.Burp
proxy security software https://portswigger.net/burp/eula-free.html K.OpenVas
Security software (Licensed under GNU) http://www.gnu.org/licenses/

 



 

 

 

1.9 Mobile phone application developments

 

A.SwyptoBank iOS App

 

A software application for iPhone, developed by Luqon Solutions AB in Sweden for
LXCCoin Ltd. The system is an App based solution whereby any user or business
can sign up and manage his accounts and wallets of LXCCoins on his iPhone or
iPad using the graphical interface. The App allows the user to purchase LXCCoins
using credit cards as well as request and send LXCCoins from and to others.
Included in the Application is full SDK with documentation, software (source
code and object code), tools, libraries, APIs, data, files and design.

 

B.SwyptoBank Android App

 

A software application for Android Smart Phones that will be available on Google
Play that is being developed by Luqon Solutions AB in Sweden for LXCCoin Ltd.
The system is an App based solution whereby any user or business can sign up and
manage his accounts and wallets of LXCCoins on his Android Smartphone using the
graphical interface. The App allows the user to purchase LXCCoins using credit
cards as well as request and send LXCCoins from and to others. Included in the
Application is full SDK with documentation, software (source code and object
code), tools, libraries, APIs, data, files and design.

 

C.The above Apps have been contracted for development by LXCCoin and will be
completed and paid by the Buyer when it puts the Apps into use on it planned
micro-payment platform.

 

 

 



 

 